                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      COMMERCE HOME MORTGAGE LLC,                   Case No. 21-cv-01678-MMC
                                                        Plaintiff,
                                  8
                                                                                       ORDER GRANTING PLAINTIFF'S
                                                  v.                                   MOTION TO REMAND
                                  9

                                  10     FEDERAL HOME LOAN BANK OF SAN
                                         FRANCISCO,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is plaintiff Commerce Home Mortgage, LLC's ("Commerce")
                                  14   Motion to Remand, filed March 26, 2021. Defendant Federal Home Loan Bank of San
                                  15   Francisco ("FHLB-SF") has filed opposition, to which Commerce has replied.
                                  16   Additionally, the Federal Housing Finance Agency ("FHFA"), with leave of court, has filed
                                  17   an amicus brief, to which Commerce has replied. Having read and considered the
                                  18   parties' respective written submissions, the Court hereby rules as follows.1
                                  19                                        BACKGROUND
                                  20         The following factual allegations are taken from Commerce's Complaint, initially
                                  21   filed in state court on January 15, 2021, and removed by FHLB-SF on March 9, 2021.
                                  22         Commerce is a "mortgage banking company that is certified by the United States
                                  23   Department of Commerce" as a "Community Development Financial Institution" ("CDFI").
                                  24   (See Compl. ¶¶ 2, 10.) One of Commerce's "primary purposes" is "to provide financing to
                                  25   underserved and underbanked borrowers . . ., including Black, Latino/Hispanic[,] and low
                                  26   income borrowers and communities." (See Compl. ¶ 10.) FHLB-SF "is a member-owned
                                  27
                                             1
                                  28             By order filed May 18, 2021, the Court took the matter under submission.
                                  1    cooperative wholesale bank and part of the Federal Home Loan Bank system."2 (See

                                  2    Compl. ¶ 15.) Seeking "to utilize FHLB-SF's access to capital markets to support new

                                  3    lending to Commerce's customer base," Commerce, in 2018, "applied for membership in

                                  4    FHLB-SF"; on December 18, 2018, in a written "Decision Resolution," FHLB-SF stated

                                  5    Commerce's application was "approve[d]." (See Compl. ¶¶ 18, 23, 28.)

                                  6           In conformity with its requirement that members "provide capital to [FHLB-SF] by

                                  7    purchasing stock," FHLB-SF, on December 21, 2018, "asked Commerce to immediately

                                  8    fund its stock purchase requirement," which FHLB-SF calculated to be $450,000 (see

                                  9    Compl. ¶¶ 24, 26), and "told Commerce it would quickly get access to its [credit] facility"

                                  10   once it fulfilled its stock purchase requirement (see Compl. ¶¶ 28, 29). On December 24,

                                  11   2018, Commerce purchased $450,000 in FHLB-SF's stock. (See Compl. ¶ 27.) FHLB-

                                  12   SF, however, did not thereafter open a credit facility for Commerce; rather, FHLB-SF
Northern District of California
 United States District Court




                                  13   "came up with numerous excuses" for not doing so, such as "cit[ing] 'internal issues'" or

                                  14   "lament[ing] that meetings during which the credit facility was to be approved were

                                  15   accidentally missed or unexpectedly cancelled." (See Compl. ¶ 29.)

                                  16          On April 29, 2019, FHLB-SF "advised Commerce that[,] despite delays in opening

                                  17   the credit facility, Commerce had to keep up with its capital requirements in order to stay

                                  18   in good standing with [FHLB-SF's] membership requirements," and, in particular, that

                                  19   Commerce was required to "purchase an additional $643,000 of FHLB-SF stock." (See

                                  20   Compl. ¶ 44.) Although Commerce, on April 30, 2019, purchased $643,300 in FHLB-

                                  21   SF's stock (see Compl. ¶ 44),3 FHLB-SF "continued to delay extending Commerce any

                                  22   credit, or[,] for that matter, any services at all" (see Compl. ¶ 44-45).

                                  23          On September 20, 2019, FHLB-SF advised Commerce by letter that it had

                                  24

                                  25          2
                                               The Federal Home Loan Bank system "was created by Congress in 1932 to
                                  26   provide a reliable source of funds to homebuyers." See Fidelity Financial Corp. v.
                                       Federal Home Loan Bank of San Francisco, 792 F.2d 1432, 1434 (9th Cir. 1986).
                                  27          3
                                              The Complaint does not explain the difference between the amount required and
                                  28   the amount paid.

                                                                                      2
                                  1    rescinded its prior approval of Commerce's membership and deemed Commerce's

                                  2    membership in FHLB-SF to be "null and void." (See Compl. ¶ 47; see also FHFA's Brief

                                  3    Ex. 1.) Attached to the letter was "correspondence" from the FHFA, stating the FHFA's

                                  4    agreement with FHLB-SF's determination that Commerce had not "satisf[ied] the

                                  5    operating liquidity ratio requirement when it applied for membership." (See id.) In

                                  6    January 2020, Commerce "reapplied for membership," which application was denied by

                                  7    FHLB-SF on May 20, 2020, on the ground that, as described by Commerce, "FHLB-SF

                                  8    did not believe that Commerce met the liquidity test set forth in Section 1263.16(b)(2)(iv)."

                                  9    (See Compl. ¶¶ 55-56.)4

                                  10          Based on the above allegations, Commerce asserts three Causes of Action, titled,

                                  11   respectively, "Fraud," "Violations of California Business & Professions Code section

                                  12   17200, et seq," and "Breach of Contract."
Northern District of California
 United States District Court




                                  13                                            DISCUSSION

                                  14          As noted, FHLB-SF removed the above-titled action to federal court. In its notice

                                  15   of removal, FHLB-SF asserts federal jurisdiction exists under 28 U.S.C. § 1331, which

                                  16   provides that "district courts shall have original jurisdiction of all civil actions arising under

                                  17   the Constitution, laws, or treaties of the United States." See 28 U.S.C. § 1331. Although,

                                  18   as FHLB-SF acknowledges, Commerce brings its claims under state law, each such

                                  19   claim, according to FHLB-SF, "necessarily raise[s] substantial questions arising under the

                                  20   laws of the United States." (See Notice of Removal ¶ 7.)

                                  21          Before addressing whether federal jurisdiction exists under § 1331, however, the

                                  22   Court first considers an argument, raised by the FHFA, specifically, its contention that the

                                  23

                                  24          4
                                                12 C.F.R. § 1263.16(b)(2)(iv) requires a CDFI, such as Commerce, to show it
                                  25   "has an operating liquidity ratio of at least 1.0 for the four most recent quarters, and for
                                       one or both of the two preceding years, where the numerator of the ratio includes
                                  26   unrestricted cash and cash equivalents and the denominator of the ratio is the average
                                       quarterly operating expense." See 12 C.F.R. § 1263.16(b)(2)(iv). As interpreted by the
                                  27   FHFA, the term "unrestricted cash and cash equivalents" does not include specified types
                                       of assets, and, in the instant case, FHLB-SF found Commerce had included "ineligible
                                  28   items" in the numerator of the ratio set forth in its application. (See FHFA's Brief Ex. 1.)

                                                                                       3
                                  1    instant motion should be denied on grounds of futility. In particular, the FHFA states that,

                                  2    if the case is remanded to state court, it "will move to intervene in that court and then

                                  3    remove the action back to federal court." (See FHFA's Brief at 9:23-27); see also 28

                                  4    U.S.C. § 1442(a)(1) (providing civil action brought against federal agency is removable to

                                  5    federal district court). A motion to remand can only be denied on futility grounds,

                                  6    however, "where there is absolute certainty that remand would prove futile." See Bell v.

                                  7    City of Kellogg, 922 F.2d 1418, 1425 (9th Cir. 1991). Here, the FHFA has not shown it is

                                  8    absolutely certain the state court will grant its motion to intervene, and, consequently, the

                                  9    FHFA has not shown remand is futile. The question thus remaining is whether federal

                                  10   jurisdiction exists as to any of Commerce's state law claims.

                                  11          In that regard, as the Supreme Court has explained, "federal jurisdiction over a

                                  12   state law claim will lie if a federal issue is: (1) necessarily raised, (2) actually disputed, (3)
Northern District of California
 United States District Court




                                  13   substantial, and (4) capable of resolution in federal court without disrupting the federal-

                                  14   state balance approved by Congress." See Gunn v. Minton, 568 U.S. 251, 258 (2013).

                                  15          In the instant case, FHLB-SF bears the burden of making the above-referenced

                                  16   showing. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (holding "defendant

                                  17   always has the burden of establishing that removal is proper"). In determining whether

                                  18   FHLB-SF has done so, the Court addresses below each of Commerce's claims, in turn.

                                  19   A. First Cause of Action

                                  20          In the First Cause of Action, Commerce asserts a claim of fraud based on the

                                  21   theory that, after FHLB-SF granted Commerce's membership application, FHLB-SF

                                  22   promised to provide membership benefits to Commerce, but, in actuality, FHLB-SF

                                  23   "never intended to extend Commerce the same benefits it provides its other member

                                  24   organization," and that its promises were "merely a premise for FHLB-SF to convince

                                  25   Commerce to pay FHLB-SF the money FHLB-SF demanded." (See Compl. ¶¶ 65-66.)

                                  26          As noted, Commerce alleges FHLB-SF, in December 2018, initially found

                                  27   Commerce met the membership requirements, but, nine months later, determined

                                  28   Commerce had not in fact met those requirements. FHLB-SF argues that, to establish a
                                                                                       4
                                  1    fraud claim, Commerce will have to prove it met all the requirements for approval of

                                  2    membership, including the "liquidity ratio" requirement set forth in the Code of Federal

                                  3    Regulations, specifically, 12 C.F.R. § 1263.16(b)(2)(iv), the requirement FHLB-SF, in

                                  4    September 2019, found Commerce had not met.

                                  5           In support of remand, Commerce argues its fraud claim is not dependent on a

                                  6    showing that at the time it was approved by FHLB-SF, it, in fact, met the membership

                                  7    requirements. The Court agrees. As described above, FHLB-SF's statements of

                                  8    approval and promises to extend membership benefits to Commerce were, under

                                  9    Commerce's theory of the case, made with an intent to deceive, irrespective of whether

                                  10   Commerce did or did not actually qualify. Consequently, the fraud claim does not

                                  11   necessarily raise a federal issue.

                                  12          Accordingly, FHLB-SF has failed to show the Court has federal jurisdiction over
Northern District of California
 United States District Court




                                  13   Commerce's fraud claim.

                                  14   B. Second Cause of Action

                                  15          In the Second Cause of Action, Commerce alleges the assertedly fraudulent

                                  16   scheme on which the First Cause of Action is based "constitutes unfair, unlawful, and/or

                                  17   fraudulent business practices" that violate § 17200. (See Compl. ¶¶ 73, 74.) For the

                                  18   reasons stated above, the Court finds such derivative claim, like the claim on which it is

                                  19   based, does not necessarily raise a federal issue. As an additional ground for removal,

                                  20   however, FHLB-SF contends Commerce's § 17200 claim "seeks to regulate in a field in

                                  21   which state law is completely preempted." (See Def.'s Opp. at 12:3-4.)5

                                  22          As Commerce points out, courts recognize two types of preemption, "complete"

                                  23   and "defensive." See Retail Property Trust v. United Brotherhood of Carpenters &

                                  24   Joiners, 768 F.3d 938, 946 (9th Cir. 2014). Commerce argues the form of preemption on

                                  25   which FHLB-SF relies is defensive, not complete. As set forth below, the Court agrees.

                                  26          Complete preemption exists where "a federal statute wholly displaces [a] state-law

                                  27
                                              5
                                  28              FHLB-SF does not raise this argument as to Commerce's other claims.

                                                                                    5
                                  1    cause of action," i.e., a federal statute "provide[s] the exclusive cause of action for the

                                  2    claim asserted and also set[s] forth procedures and remedies governing that cause of

                                  3    action." See Beneficial National Bank v. Anderson, 539 U.S. 1, 8 (2003). In such cases,

                                  4    the plaintiff's complaint is removable, as the "complete preemption doctrine

                                  5    recharacterizes a complaint with state law claims into one arising under federal law." See

                                  6    Stewart v. U.S. Bancorp., 297 F.3d 953, 958 (9th Cir. 2002) (internal quotation and

                                  7    citation omitted) (finding claim for denial of benefits under employee welfare benefit plan

                                  8    properly recharacterized as ERISA claim).

                                  9           By contrast, defensive preemption exists where, inter alia, "[s]tates are precluded

                                  10   from regulating conduct in a field that Congress, acting within its proper authority, has

                                  11   determined must be regulated by its exclusive governance." See National Federation of

                                  12   the Blind v. United Airlines Inc., 813 F.3d 718, 724 (9th Cir. 2016). In such cases,
Northern District of California
 United States District Court




                                  13   however, the state law claim remains a claim arising under state law, albeit one subject to

                                  14   dismissal as preempted, and, consequently, is not removable. See Caterpillar Inc. v.

                                  15   Williams, 482 U.S. 386, 393 (1987) (holding "case may not be removed to federal court

                                  16   on the basis of a federal defense, including the defense of preemption").

                                  17          Here, FHLB-SF does not identify any federal statute that provides the "exclusive

                                  18   cause of action" for the unfair competition claim asserted by Commerce, let alone that

                                  19   such statute sets forth the "procedures and remedies governing that cause of action."

                                  20   See Beneficial National Bank, 539 U.S. at 8. Rather, FHLB-SF points to "the extensive,

                                  21   detailed regulations governing FHLB membership eligibility, coupled with the power

                                  22   Congress conferred upon [the] FHFA" (see Def.'s Opp. at 11:20-22), which

                                  23   circumstances, contrary to FHLB-SF's argument, may support defensive, but not

                                  24   complete, preemption, see National Federation of the Blind, 813 F.3d at 724.

                                  25          Accordingly, FHLB-SF has failed to show the Court has federal jurisdiction over

                                  26   Commerce's § 17200 claim.

                                  27   C. Third Cause of Action

                                  28          In the Third Cause of Action, Commerce alleges FHLB-SF's rescission of its prior
                                                                                     6
                                  1    determination that Commerce was entitled to membership constituted a breach of the

                                  2    parties' Advances and Security Agreement ("Agreement"). (See Compl. ¶ 78-80.)

                                  3    Specifically, Commerce alleges, FHLB-SF's "actions in rescinding Commerce's

                                  4    membership" constituted a breach of § VI(A)(12). (See Compl. ¶ 80.)

                                  5           Section VII(A)(12) reads as follows:

                                  6           (A) Upon the occurrence of and during the continuance of any of the
                                              following events or conditions of default . . ., the Bank6 may in its discretion,
                                  7           by a notice to the Member, (a) notwithstanding any other provision of this
                                              Agreement, declare all Indebtness . . . to be immediately due and payable,
                                  8           without presentment, demand, protest, or any further notice, and (b)
                                              notwithstanding any other provision in this Agreement, terminate any
                                  9           obligation on the part of the Bank in respect of any Commitment or to make
                                              or continue any Advances:
                                  10
                                              ...
                                  11
                                              (12) The Bank reasonably and in good faith determines that a material
                                  12
Northern District of California




                                              adverse change has occurred in the financial condition of the Member or in
 United States District Court




                                              the Collateral from that disclosed previously to the Bank[.]
                                  13
                                       (See Compl. Ex. A at 15-16.)
                                  14
                                              As noted, FHLB-SF rescinded its prior determination on the ground Commerce
                                  15
                                       had not shown it met the liquidity ratio requirement set forth in the Code of Federal
                                  16
                                       Regulations. Commerce's breach of contract claim, however, does not require a
                                  17
                                       determination as to whether FHLB-SF properly applied the federal regulations to
                                  18
                                       Commerce's membership application. Rather, Commerce's claim is based, in essence,
                                  19
                                       on the theory that once FHLB-SF had approved Commerce's application, FHLB-SF's
                                  20
                                       ability to rescind that approval was limited to the above-quoted circumstances in the
                                  21
                                       Agreement, namely, a material adverse change in Commerce's financial condition or its
                                  22
                                       collateral.
                                  23
                                              As to that issue, i.e., one requiring interpretation of the Agreement, FHLB-SF has
                                  24
                                       not identified any governing federal statute or regulation. Rather, relying on the general
                                  25
                                       principle that federal question jurisdiction exists over "claims founded upon federal
                                  26
                                  27
                                              6
                                  28              The Agreement defines "the Bank" as FHLB-SF. (See Compl. Ex. A at 1.)

                                                                                      7
                                  1    common law," see Illinois v. City of Milwaukee, 406 U.S. 91, 100 (1972), FHLB-SF

                                  2    contends Commerce's breach of contract claim is founded upon federal common law in

                                  3    light of a choice-of-law provision in the Agreement. That provision reads, in relevant part,

                                  4    as follows:

                                  5           This Agreement and all Advances and Commitments made under this
                                              Agreement will be governed by the statutory and common law of the United
                                  6           States, and, to the extent federal law incorporates or defers to state law, the
                                              laws of the State of California (excluding, however, the conflict of law rules
                                  7           of the State of California).
                                  8    (See Compl. Ex. A ¶ XII.)

                                  9           FHLB-SF has not, however, cited to any federal common law governing

                                  10   interpretation of the Agreement nor has it identified any federal law, either common or

                                  11   statutory, incorporating state law as to contract interpretation. Cf. e.g., Fed. R. Civ. P.

                                  12   4(e) (setting forth manner in which service of process can be accomplished; listing, along
Northern District of California
 United States District Court




                                  13   with various procedures identified therein, service by "following state law for serving a

                                  14   summons in an action brought in courts of general jurisdiction in the state where the

                                  15   district court is located or where service is made"). In the absence thereof, Commerce's

                                  16   breach of contract claim will, according to the above-quoted contract language, be

                                  17   resolved by deferring to the laws of the State of California. In short, the cited provision

                                  18   does not more than "recognize a truism," namely, "federal law applies where it exists,

                                  19   and, otherwise, state law governs." See Michigan Finance Authority v. Kiebler, 2013 WL

                                  20   3938507, at *4 (W.D. Mich. July 30, 2013).7

                                  21          Accordingly, FHLB-SF has failed to show the Court has federal jurisdiction over

                                  22   Commerce's breach of contract claim.

                                  23

                                  24          7
                                                To the extent FHLB-SF relies on World Savings & Loan Ass'n v. Federal Home
                                  25   Loan Bank of San Francisco, 2002 WL 1941155 (N.D. Cal. August 19, 2002), wherein
                                       this Court found the version of the Agreement then in existence "provide[d] that Federal
                                  26   common law governs disputes arising thereunder," see id. at *3, the Court concludes
                                       such finding does not resolve the issue presented in the instant case. There, the Court
                                  27   raised the question of jurisdiction sua sponte, and even assuming the Agreement, at that
                                       time, contained the same choice-of-law provision as is found in the version here at issue,
                                  28   neither party therein pointed to the language providing for deferral to state law.

                                                                                     8
                                  1                                        CONCLUSION

                                  2          For the reasons stated, Commerce's motion to remand is hereby GRANTED, and

                                  3    the case is hereby REMANDED to the Superior Court of the State of California, in and for

                                  4    the County of San Francisco.

                                  5          IT IS SO ORDERED.

                                  6

                                  7    Dated: May 24, 2021
                                                                                            MAXINE M. CHESNEY
                                  8                                                         United States District Judge
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  9
